TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00394-CR
                                      NO. 03-10-00395-CR




                                 Steven Paul Wilson, Appellant

                                                 v.

                                  The State of Texas, Appellee



       FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
     NOS. 7004 & 7036, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Steven Paul Wilson pleaded guilty and judicially confessed to committing

aggravated assault against a public servant (cause number 7004) and driving while intoxicated,

third offense (cause number 7036). See Tex. Penal Code Ann. § 22.02 (West Supp. 2010),

§ 49.04 (West 2003), § 49.09 (West Supp. 2010). There were plea bargains in both cases. In

number 7004, the trial court deferred adjudication and placed appellant on community supervision.

In number 7036, the court adjudged appellant guilty and assessed punishment at five years in prison,

but suspended imposition of sentence and placed appellant on community supervision.

               The State subsequently filed motions to adjudicate and to revoke probation. At a

hearing on the motions, appellant pleaded true to the alleged violations of the conditions of

supervision. The court adjudged appellant guilty in cause number 7004 and sentenced him to
forty-five years in prison. The court revoked supervision in cause number 7036 and imposed the

five-year sentence previously assessed.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeals are frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s

brief and was advised of his right to examine the appellate record and to file a pro se brief. See

Anders, 386 U.S. at 744. A pro se brief has been filed.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous. The issues raised in appellant’s

pro se brief have no arguable merit on the present record.1 See Garner, 300 S.W.3d at 767; Bledsoe,
178 S.W.3d at 827. Counsel’s motion to withdraw is granted.




   1
     Appellant’s ineffective assistance of counsel claim rests in part on assertions of fact that are
outside the appellate record.

                                                 2
              The judgment of conviction in cause number 7004 and the order revoking community

supervision in cause number 7036 are affirmed.




                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Affirmed

Filed: February 3, 2011

Do Not Publish




                                                 3